Citation Nr: 0703534	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1944; he died in May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appellant requested that she be afforded a Board hearing 
when she filed her substantive appeal in February 2005.  In 
April 2005 the appellant submitted a statement in which she 
said she still desired a hearing and a statement in which she 
said she no longer wanted a hearing.  The RO contacted the 
appellant in December 2005 and requested clarification.  The 
appellant reported that she no longer desired a Board 
hearing.  38 C.F.R. § 20.704(e) (2006).  

The Board notes that a marriage certificate shows that the 
veteran and the appellant were married in June 2002.  The 
appellant's claim was initially denied because the RO 
concluded that she was not married to the veteran for one 
year prior to his death.  However, the RO later promulgated 
an administrative decision dated in April 2004 in which it 
was determined that the appellant and the veteran had 
established a valid common law marriage in the State of 
Oklahoma from May 1992.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2003; the immediate cause of 
death was pulmonary fibrosis; rheumatoid lung disease and 
rheumatoid arthritis were underlying causes that contributed 
to his death.  

2.  At the time of the veteran's death, service connection 
was in effect for degenerative joint disease of the lumbar 
spine, evaluated as 60 percent disabling, and limitation of 
motion of the right hip with atrophy of the right thigh, 
evaluated as 40 percent disabling.  

3.  Diseases contributing to the veteran's death are not 
attributable to his period of military service; nor are they 
attributable to service-connected disability; no service-
connected disability caused or contributed to the veteran's 
demise.


CONCLUSION OF LAW

The cause of the veteran's death was not the result of a 
disease or injury incurred in or aggravated by active 
military service; a service-connected disability did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in May 2003.  His amended certificate of 
death indicates that the immediate cause of his death was 
pulmonary fibrosis.  Rheumatoid lung disease and rheumatoid 
arthritis were listed as underlying causes that contributed 
to his death.  

At the time of the veteran's death, service connection was in 
effect for degenerative joint disease (DJD) of the lumbar 
spine with limitation of motion, evaluated as 60 percent 
disabling, and limitation of motion of the right hip with 
atrophy of the right thigh, evaluated as 40 percent 
disabling.  The Board notes that service connection for the 
veteran's DJD had been awarded because it was considered 
secondary to the right hip disability.  

The veteran's service medical records (SMRs) reveal that the 
veteran's cardiovascular system and lungs were normal at the 
time of his discharge examination dated in August 1944.  No 
rheumatoid process had been identified during service.

A September 1995 chest x-ray from Radiology Group 
Incorporated revealed mild emphysematous changes within the 
lungs and mild degenerative changes within the thoracic 
spine.  J. Hood, M.D., submitted a letter dated in September 
1995 in which he said the veteran could have polymyalgia 
rheumatica and he referred the veteran to a rheumatologist.  

Outpatient treatment reports from VA dated from June 1999 to 
May 2003 reveal that the veteran was followed for pulmonary 
fibrosis, coronary artery disease, chronic obstructive 
pulmonary disease, skin lesions, hypercholesterolemia, and 
benign prostatic hypertrophy.   

Also associated with the claims file are letters from R. 
Remondino, M.D., dated from October 1999 to January 2001.  
The letters contain opinions that relate the veteran's back 
disability to his service-connected right hip disability.  
Dr. Remondino also noted that the veteran had rheumatoid lung 
disease with degenerative rheumatoid right hip.  He said 
rheumatoid arthritis would affect the lumbar spine and he 
opined that the veteran's problems could involve rheumatoid 
involvement of the spine.  

Associated with the claims file are letters from R. 
Dougherty, M.D., dated from August 1999 to February 2005.  In 
an August 1999 letter Dr. Dougherty reported that the veteran 
had rheumatoid arthritis and rheumatoid lung disease that 
resulted in an intractable cough and marked hypoxemia on 
exertion.  The veteran was noted to have been treated with 
steroids with poor tolerance and mild improvement.  Dr. 
Dougherty said the prognosis was poor and that the veteran 
was 100 percent disabled.  In September 1999 Dr. Dougherty 
said that the veteran's rheumatoid lung disease directly 
resulted from his rheumatoid arthritis which, he opined, was 
caused by the veteran's active duty in service.  In an 
October 2000 letter Dr. Dougherty reported that the veteran's 
rheumatoid lung disease was terminal.  In a January 2004 
letter Dr. Dougherty reported that he initially saw the 
veteran in July 1999 and diagnosed him with interstitial 
fibrosis with hypersensitivity to pneumonia secondary to 
exposure to red cedar.  It was felt that he had rheumatoid 
lung disease.  A computed tomography (CT) scan of the 
veteran's chest showed extensive fibrotic changes throughout 
both lungs with evidence of emphysema and bronchiectasis.  
The spirometry was within normal limits and his oxygen 
saturation was 94 percent at rest.  The veteran was noted to 
have expired on May [redacted], 2003, after numerous 
hospitalizations.  By that time he had developed dementia, 
worsening of his rheumatoid arthritis, worsening of his 
rheumatoid lung disease with severe hypoxemia, coronary 
artery disease with myocardial infarction, placement of 
multiple stents, hypertension, prostatic hypertrophy, and 
myopathy with marked weakness in his extremities.  In an 
April 2004 letter Dr. Dougherty said that the veteran's 
pulmonary fibrosis and chronic breathing disorder were 
secondary to his primary disability.  Finally, in a February 
2005 letter Dr. Dougherty reported that at the time of the 
veteran's death the medical examiner failed to contact him to 
obtain any additional diagnoses related to the veteran's 
death.  He said in relation to the pulmonary fibrosis listed 
on the death certificate the veteran had rheumatoid lung 
disease, rheumatoid arthritis, and service-related hip 
disability.  

VA examination reports dated in December 1999, October 2000, 
and May 2001 are unrelated to the issue on appeal.  

A VA medical opinion was obtained in April 2005.  The claims 
file was reviewed prior to the examiner rendering her 
opinion.  The examiner noted that the veteran was service 
connected for limitation of motion of the right hip with 
atrophy of the right thigh and degenerative joint disease of 
the lumbar spine secondary to the right hip.  She said the 
veteran developed coronary artery disease, rheumatoid 
arthritis, pulmonary fibrosis, and emphysema.  The examiner 
said she had reviewed both the veteran's medical records and 
all the medical literature available and that there was no 
medical relationship between pulmonary fibrosis and 
degenerative joint disease, which the veteran had.  She noted 
that there was no evidence that the veteran was service-
connected for rheumatoid arthritis, and the arthritis in the 
veteran's joints was rheumatoid.  She opined that the 
veteran's death secondary to pulmonary fibrosis was not 
caused by or as a result of his service-connected limitation 
of motion of the right hip with atrophy of the right thigh or 
his traumatic degenerative joint disease of the lumbosacral 
spine.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including arthritis and 
bronchiectasis, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2005); 38 C.F.R. § 3.312 (2006).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2006).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2006).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312 (c)(3) (2006).  Under 38 
C.F.R. § 3.312(c)(4), in cases where the primary cause of 
death is by its very nature so overwhelming that eventual 
death is anticipated irrespective of coexisting disabilities, 
there must be a determination as to whether there is a 
reasonable basis that a service-connected disability had a 
material effect in causing death.  38 C.F.R. § 3.312(c)(4) 
(2006).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.

The veteran died in May 2003.  As noted above, service 
connection was in effect for degenerative joint disease of 
the lumbar spine with limitation of motion, evaluated as 60 
percent disabling, and limitation of motion of the right hip 
with atrophy of the right thigh, evaluated as 40 percent 
disabling.  The appellant avers that the veteran's death 
should be service connected.  The record has been reviewed 
with respect to the all disabilities reported on the death 
certificate.  In this case, the service medical records do 
not make reference to complaints or findings concerning 
problems with any vital organ, nor were such findings 
reported until many years after service.  Moreover, there is 
no medical evidence of record suggesting that the veteran's 
service-connected right hip disability or his service-
connected lumbar spine disability were related to the 
veteran's death.  The Board notes that while the veteran was 
rated as totally disabled this was due to his service-
connected right hip and lumbar spine disability.  The 
evidence of record strongly suggests that service-connected 
disabilities were unrelated to the veteran's death.  Private 
medical records do not indicate that the veteran's service-
connected right hip disability or his lumbar spine disability 
were related to the cause of his death.  Dr. Dougherty 
reported that he treated the veteran for a number of health 
issues and that the veteran's pulmonary fibrosis and chronic 
breathing disorder were secondary to his primary disability.  
Dr. Dougherty did not indicate what he considered the 
veteran's primary disability to be, but he frequently 
referred to a rheumatoid process.  Furthermore, Dr. Dougherty 
did not provide an opinion that the veteran's death due to 
pulmonary fibrosis was related to either of the veteran's 
service-connected disabilities or that the service-connected 
disabilities were contributory causes of the veteran's death.  
The April 2005 VA physician opined that there was no medical 
relationship between pulmonary fibrosis and degenerative 
joint disease.  She noted that the veteran was not service-
connected for rheumatoid arthritis and that the arthritis in 
the veteran's joints was rheumatoid.  She opined that the 
veteran's death secondary to pulmonary fibrosis was not 
caused by or as a result of his service-connected limitation 
of motion of the right hip with atrophy of the right thigh or 
his traumatic degenerative joint disease of the lumbosacral 
spine.  

The certificate of death clearly indicates that the veteran's 
death was found to be due to pulmonary fibrosis as a 
consequence of rheumatoid lung disease and rheumatoid 
arthritis.  The veteran's service-connected right hip 
disability and lumbar spine disability were not noted in any 
way to contribute to his death.  As noted above, the evidence 
does not otherwise suggest any relationship between the 
veteran's service-connected disabilities and decrease in 
physical well being such that the veteran was rendered 
materially less capable of resisting the effects of the 
terminal process.  

As for any rheumatoid process, there was no suggestion of the 
veteran having any such problem during service.  Indeed, 
early records indicate first, that the right hip disability 
was due to trauma and second, that the degenerative changes 
in the spine were also due to trauma-secondary to the right 
hip alteration.  Whether rheumatoid arthritis also affected 
the right hip and back is not entirely clear, but even so, 
there is no suggestion in the service records that such a 
disease process began as a result of military service or the 
trauma sustained therein.  Dr. Dougherty's September 1999 
statement refers to rheumatoid arthritis being caused by 
active duty military service, but he provided no reason for 
this statement.  The remainder of the record contradicts his 
conclusion.  As already noted, the service medical records 
and evaluations conducted within a decade of service 
separation do not suggest that the veteran had any problem 
due to rheumatoid arthritis.  Instead, the veteran's problems 
were attributed to specific trauma or Legg-Perthes' disease.  
Additionally, the 2005 opinion, which does not relate 
rheumatoid arthritis to service, is more persuasive than Dr. 
Dougherty because she reviewed the entire claims file and 
found no evidentiary basis for concluding that a rheumatoid 
process was attributable to service or to service-connected 
disability.  Finally, neither a rheumatoid arthritis nor 
bronchiectasis (which was shown to be part of the rheumatoid 
lung disease) was manifested within a year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the appellant contends the veteran's death should be 
service connected, there is no indication, and she does not 
contend, that she has any education, training, or experience 
that would make her competent to render medical opinions 
concerning etiological relationships.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  

In short, there is no competent evidence linking any service-
connected disability to the cause of the veteran's death or 
linking the demonstrated cause of death to the veteran's 
period of military service.  The medical opinion evidence 
indicates that it was less likely than not that the veteran's 
death was causally or etiologically related to the veteran's 
service-connected right hip disability and his service-
connected lumbar spine disability or that the veteran's cause 
of death was directly traceable to 


the veteran's period of military service.  The preponderance 
of the evidence is therefore against the appellant's claim.  
The benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The appellant submitted a claim for service connection for 
the cause of the veteran's death in September 2003.  The RO 
notified the appellant of the evidence/information required 
to establish Dependency and Indemnity Compensation (DIC) 
benefits and death pension benefits in October 2003.  The RO 
wrote to the appellant again in April 2004.  The appellant 
was again informed of the evidence/information required to 
establish DIC benefits and death pension benefits.  A 
statement of the case (SOC) was issued in January 2005 which 
informed the appellant of the elements to satisfy in order to 
establish service connection for death benefits.  



In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, the appellant was told of the criteria used to 
assign an effective date, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), in a May 2006 letter.  (Although no post-
notification adjudication occurred, no effective date issue 
is now before the Board.  Consequently, a remand to address 
an effective date question is not required.)  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002 and Supp. 2005) and 
established by regulation at 38 C.F.R. § 3.159 (c)-(e) 
(2006).  This section of the VCAA and the regulation set 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  The appellant's case 
was forwarded to a VA physician for a medical opinion.  The 
appellant has not alleged that there is any outstanding 
evidence that would support her claim.  The Board is not 
aware of any outstanding evidence.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


